DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s after-final response filed 24 January 2022 has been received and entered.  Claims 40, 53 and 56 have been amended and claims 1-39, 48-49 and 54-55 have been previously canceled.  Claims 40-47, 50-53 and 56 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Domingos Silva on 31 January 2022.

The application has been amended as follows: 
In the claims:
Please cancel non-elected claims 40-47.
Please replace claims 53 and 56 with the following claims.
peptide selected from the group consisting of albumin, thioredoxin, glutathione S-transferase, and a Fc region of an antibody.
56.  (Currently Amended)  The polypeptide of claim 53, wherein the peptide comprises the Fc region of an antibody, and wherein the Fc region is linked to the soluble FGF21 polypeptide through a polypeptide comprising about 1-18 amino acids.

Allowable Subject Matter
Claims 50-53 and 56 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Christine J Saoud/Primary Examiner, Art Unit 1647